Citation Nr: 1023076	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to November 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim for service 
connection for PTSD.  The Board remanded the claim in January 
2008 for additional development and to address due process 
concerns.  

The Board notes that during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
light of the foregoing, the Veteran's claim has been 
recharacterized as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran's claim was previously remanded by the Board in 
order for the RO/AMC to, among other things, attempt to 
verify his alleged stressors.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

One of the stressors noted by the Board involved the 
Veteran's assertion that he was beaten by two soldiers some 
time between January 1971 and March 1971 while assigned to 
the 240th Aviation Company, Bearcat, Vietnam.  The Board also 
noted the Veteran's contention that he reported this incident 
to a Warrant Officer and that it should be noted in the 
morning reports and in field reports.  The Board directed the 
RO/AMC to make an effort to secure these reports from the 
National Personnel Records Center (NPRC).  

Review of the claims folder reveals that the AMC sent a 
request to the NPRC in February 2010 for a search of morning 
reports dated between January 1, 1971 and March 31, 1971 
involving the 240th AVN CO (ASLT HEL).  A negative response 
was submitted by the NPRC in March 2010.  See VA Form 3101.  
No request for a search of field reports, however, was made.  
This should be accomplished on remand.  

In its prior remand, the Board also noted the Veteran's 
assertion that during this same time frame (January 1971 to 
March 1971), his unit came under mortar fire approximately 
six times.  It indicated that the RO sent a request to U.S. 
Armed Services Center for Research of Unit Records (CRUR), 
(now renamed the United States Joint Services Records 
Research Center (JSRRC)), in April 2005 and received a reply 
in July 2005.  The reply indicated that the Veteran's unit 
was at Bearcat during the time frame noted but after a search 
of all available combat unit records, CRUR was unable to 
verify any enemy attacks on Bearcat during the year 1971.  

Review of the claims folder reveals that the Veteran 
submitted an additional statement regarding his stressors in 
October 2009.  In pertinent part, he asserted that the 145th 
was under attack in Long Binh, Vietnam, between November 1970 
and December 1970.  He also asserted that the 240th assault 
unit was hit at least six times with high casualties in May 
1971 at Bearcat.  The Veteran's service personnel records 
reveal that he was in Vietnam from October 10, 1970 to 
October 9, 1971 and stationed with the 145th Combat Aviation 
Battalion (Cbt Avn Bn) and the 240th AHC USARPAC-RVN during 
this time frame.  

Another request was submitted to the JSRRC in February 2010.  
In a response received in March 2010, the JSRRC indicated 
that it was able to document enemy incidents at Long Binh 
during the period in which the Veteran was there, and 
specifically noted small arms fire on November 9, 1970 (Long 
Binh Post Bunker 432), November 15, 1970 (Long Binh Post 
Bunker 724), and November 16, 1970 (Long Binh Post).  As 
such, the Board finds that these stressors have been 
verified.  

In its March 2010 response, the JSRRC also indicated that for 
the reporting period ending October 31, 1970, battalion 
casualties for the 240th included one killed in action and 12 
wounded in action, with no documented enemy attacks (ground 
or rocket) against Bearcat during the reporting period.  The 
Board notes that the reporting period utilized by the JSRRC 
predates the timeframe in which the Veteran alleges he was 
stationed with the 240th in Bearcat, as he reported 
transferring there from Long Binh on January 17, 1971.  This 
discrepancy must be accounted for on remand.  

In its previous remand, the Board also instructed the RO/AMC 
to schedule the Veteran for a VA examination if an in-service 
stressor is deemed verified by VA.  In light of the 
discussion above, the Board finds that the RO/AMC should have 
scheduled the Veteran for an examination.  This is especially 
important now in light of the Clemons v. Shinseki decision 
discussed in the Introduction.  Recent VA treatment records 
should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled VA examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA records 
related to psychiatric treatment, dated 
since January 2008.  

2.  Contact the NPRC, and/or any other 
appropriate source, with a request to 
investigate and attempt to verify the 
alleged incident of the Veteran having 
been beaten, including by providing field 
reports, from the period of January 1, 
1971 to March 31, 1971, using all 
available sources for such information.  
Document all efforts made in this regard.  

3.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
Veteran's unit history from January 1971 
while stationed with the 240th at Bearcat 
in Vietnam, to include verification of 
the claimed stressor as described in his 
statement received October 2009 (assault 
unit hit at least six times with high 
casualties in May 1971).  Document all 
efforts made in this regard.  

4.  When the above development has been 
completed, regardless of whether further 
stressors are verified, schedule the 
Veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be reviewed by the examiner.  The VA 
examiner should indicate in the report if 
the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disorder, including PTSD, had its onset 
during active duty or is related to any 
in-service disease, injury or event, to 
include any of the alleged stressor 
events.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested report does not include 
an adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.

6.  Finally, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


